                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF CALIFORNIA

                                   MEMORANDUM

Honorable Morrison C. England, Jr.           RE: David M. Lewis
Senior United States District Judge              Docket Number: 2:14CR00045-01
Sacramento, California                           PERMISSION TO TRAVEL
                                                 OUTSIDE THE COUNTRY

Your Honor:


David M. Lewis is requesting permission to travel to Istanbul, Turkey.      He is current with all
supervision obligations, and the probation officer recommends approval be granted.


Conviction and Sentencing Date: On May 5, 2016, Mr. Lewis was sentenced for the offense of
18 USC 1347, Health Care Fraud (Class C Felony).


Sentence Imposed: He was sentenced to 46 months custody in the Bureau of Prisons; 24 months
Supervised Release; $100 Special Assessment (Paid), $75,000 fine (Paid), and $726,305.75
Restitution (Paid).


Dates and Mode of Travel: From September 28, 2019, through October 5, 2019, via United
Airlines, Flight No.: MDQEYJ.


Purpose: Business




                                               1
                                                                                               REV. 03/2017
                                                                TRAVEL ~ OUTSIDE COUNTRY_ COURT MEMO.DOTX
RE:      David M. Lewis
         Docket Number: 2:14CR00045-01
         PERMISSION TO TRAVEL OUTSIDE THE COUNTRY


                                   Respectfully submitted,




                                        Adrian Garcia
                                United States Probation Officer

Dated:     September 26, 2019
           Fresno, California
           AG


REVIEWED BY:                /s/ Tim D. Mechem
                           Tim D. Mechem
                           Supervising United States Probation Officer



                                ORDER OF THE COURT

The Court orders:

         ☒ Approved ☐ Disapproved


DATED: September 27, 2019



                                           _______________________________________
                                           MORRISON C. ENGLAND, JR.
                                           UNITED STATES DISTRICT JUDGE




                                              2
                                                                                                 REV. 03/2017
                                                                  TRAVEL ~ OUTSIDE COUNTRY_ COURT MEMO.DOTX
